Citation Nr: 0010613	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for impotency, as 
secondary to the service-connected disability of status post 
intradermal squamous cell carcinoma of the penis.  

2.  Entitlement to an increased rating for status post 
intradermal squamous cell carcinoma of the penis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                 

The Board notes that in a correspondence from the appellant 
to the RO, dated in February 1999, the appellant raised the 
issue of entitlement to service connection for a lung 
disability.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection has been granted for status post 
intradermal squamous cell carcinoma of the penis.

2.  There is no competent medical evidence linking the 
appellant's currently diagnosed impotency to his service-
connected penile condition.  

3.  Service-connected scar tissue on the penis is tender and 
painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
impotency, as secondary to the service-connected disability 
of status post intradermal squamous cell carcinoma of the 
penis, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for status post intradermal squamous cell carcinoma of the 
penis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.118, Part 4, Diagnostic Codes, 7803, 
7804, 7818 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
impotency, as secondary to the service-
connected disability of status post 
intradermal squamous cell carcinoma of 
the penis.

I.  Factual Background

The appellant's service medical records, including his 
December 1945 separation examination, are negative for any 
complaints or findings of impotency. 

Outpatient treatment records from the VA Medical Center 
(VAMC) in Bakersfield, from October 1992 to May 1995, show 
intermittent treatment for the appellant's service-connected 
penile condition.  The records are negative for any 
complaints or findings of impotency.  

In June 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
because of his service-connected disability of residuals of 
intradermal squamous cell carcinoma of the penis, he 
experienced pain in his penis.  The appellant stated that he 
had to bandage his penis at night in order to sleep because 
he felt discomfort when his penis touched his clothing.  He 
reported that he had been impotent for the last seven year to 
twelve years.  According to the appellant, his service-
connected penile condition had caused his impotency.  

In June 1996, the appellant underwent a VA examination.  At 
that time, he gave a history of his intradermal squamous cell 
carcinoma of the penis and subsequent surgery.  The appellant 
stated that he had suffered from impotency for the past 12 to 
14 years.  Following the physical examination, the appellant 
was diagnosed with impotency of unknown etiology.  The 
examining physician indicated that the appellant's impotency 
was not caused by the penile surgery.  

In February 1997, the RO received outpatient treatment 
records from the Bakersfield VAMC, from September 1996 to 
January 1997.  The records are negative for any complaints or 
findings of impotency.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for impotency, as secondary to the 
service-connected disability of status post intradermal 
squamous cell carcinoma of the penis, is well-grounded; that 
is, a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
secondary service connection for a claimed disability, the 
medical evidence of record must establish a direct, causal 
relationship between a service-connected disease or injury 
and the disability for which secondary service connection is 
sought.  Id.

To summarize, the appellant contends that he suffers from 
impotency.  The appellant maintains that his impotency is 
caused by his service-connected penile condition.  He states 
that the scar from his surgery is painful and that because of 
the pain, "it is difficult, if not impossible" to get and 
maintain an erection.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his impotency is 
related to his service-connected penile condition is not 
competent evidence.  

In the instant case, the appellant's service medical records, 
including his December 1945 separation examination, are 
negative for any complaints or findings of impotency.  In 
addition, in the appellant's June 1996 VA examination, the 
appellant was diagnosed with impotency of unknown etiology.  
The Board notes that the examining physician indicated that 
the appellant's impotency was not caused by the penile 
surgery.

The Board notes that while the above evidence shows that the 
appellant has currently been diagnosed with impotency, the 
evidence does not show a nexus between the appellant's 
currently diagnosed impotency and his service-connected 
disability of status post intradermal squamous cell carcinoma 
of the penis.  As previously stated, in the appellant's June 
1996 VA examination, the examiner noted that the appellant's 
impotency was not caused by the penile surgery.  Therefore, 
in light of the above, there is no competent medical evidence 
which shows that the appellant's currently diagnosed 
impotency is related to his service-connected penile 
condition.  Lacking such evidence, the claim for service 
connection for impotency, on a secondary basis, is denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well-grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


B. Entitlement to an increased rating for 
status post intradermal squamous cell 
carcinoma of the penis.

I.  Factual Background

The appellant was originally granted service connection for 
abrasions, corona of the penis, in a February 1946 rating 
decision.  At that time, the RO assigned a zero percent 
disabling rating.  The decision was primarily based on the 
appellant's service medical records which showed that in July 
1945, the appellant was diagnosed with a penile ulcer.  

A private medical statement from T.B.M., M.D., dated in 
November 1969, shows that at that time, Dr. M. stated that he 
had treated the appellant in October 1964 for penile disease.  
Dr. M. indicated that the appellant's penile disease was 
shown on biopsy to be an Erythroplasia of Queyrat.  According 
to Dr. M., the appellant was referred to R.G.L., M.D., who 
later performed excisional surgery.  Dr. M. further noted 
that the appellant's lesion had been present for one year 
prior to October 1964. 

A private medical statement from Dr. R.G.L., dated in 
December 1969, shows that at that time, Dr. L. stated that 
the veteran had been treated in that office "off and on" 
since 1950.  Dr. L. indicated that the appellant had had 
intermittent bleeding from the rectum and a lesion on his 
penis.  According to Dr. L., in November 1964, a carcinoma in 
situ of the skin of the penis was removed from the appellant, 
with an advancement of the loose skin of the penis to cover 
the defect.  Dr. L. noted that subsequently, a 
hemorrhoidectomy was performed.  He further reported that the 
actual diagnosis of the lesion of the penis was intradermal 
squamous cell carcinoma erythroplasia of Queyrat.  According 
to Dr. L., from 1944 to 1945, while the appellant was serving 
in the Philippines, he suffered from "jungle rot" in the 
penile and scrotal area.  

In light of the above, in a May 1970 rating action, the RO 
amended the February 1946 rating action and recharacterized 
the appellant's service-connected abrasions, corona of penis, 
to status post intradermal squamous cell carcinoma of the 
penis.  At that time, the RO confirmed the appellant's zero 
percent rating under Diagnostic Code 7818.  

A private medical statement from J.S.S. M.D., dated in July 
1970, shows that at that time, Dr. S. stated that the 
appellant had a history of "jungle rot" in the service.    
Dr. S. indicated that there was an office record that the 
appellant had been treated for irritation of the penis as 
early as October 1950.  

In June 1988, the appellant underwent a VA examination.  At 
that time, he gave a history of an excision of a penile 
lesion in 1964.  The examining physician noted that 
apparently, the appellant had had no sequelae from his 
surgery.  The physical examination showed that the appellant 
had a well healed soft scar on the right ventral surface of 
the penis.  Otherwise, the examination was normal, with 
normal testes and scrotum.  The impression was of a well-
healed penile scar.  There was no evidence of a neuroma. 

Outpatient treatment records from the Bakersfield VAMC, from 
October 1992 to May 1995, show intermittent treatment for the 
appellant's penile condition.  The records reflect that in 
March 1993, the appellant was treated after complaining of a 
lump in his left testicle.  The diagnosis was of chronic 
epididymitis.  The records reflect that in September 1994, 
the appellant was treated after complaining of a burning 
sensation of the penis for the past two years.  At that time, 
he gave a history of his penile cancer.  The assessment was 
of penile paresthesia.  According to the records, in October 
1994, the appellant was treated after complaining of 
"soreness" in the shaft of his penis for the past two 
years.  At that time, the appellant gave a history of penile 
cancer that was excised.  The physical examination showed 
that there were no lesions on the appellant's penis.  The 
diagnosis was of soreness of the shaft of the penis.  The 
records further reflect that in May 1995, the appellant was 
diagnosed with penile pain.  

In June 1996, a VA examination was conducted.  At that time, 
the appellant complained of severe obstructive and irritative 
voiding symptoms, with urgency and urge incontinence.  The 
appellant gave a history of his "jungle rot" of the penis 
and subsequent penile cancer.  He indicated that at present, 
he had chronic penile pain.  The physical examination showed 
that the appellant's descended testicles were normal.  A 
small portion of the right lateral glans of the penis was 
resected.  Otherwise, the penis was normal.  The diagnoses 
included the following: (1) severe benign prostatic 
hypertrophy (BPH) symptoms, (2) status post resection of 
small portion of glans penis, and (3) impotency.  

A VA examination was conducted in July 1996.  At that time, 
the appellant stated that he had had a squamous cell 
carcinoma excised from his penis in 1964.  The appellant 
indicated that over the past eight years, he had developed 
chronic pain over the skin of the penis.  The physical 
examination showed that the appellant's skin over his penis 
was normal.  The examiner noted that it appeared that the 
appellant had paresthesia in the skin of the glans penis.  
The diagnosis was of a questionable neuroma which was 
secondary to the surgery for squamous cell carcinoma of the 
penis.  The examiner stated that a neurologist needed to 
confirm the diagnosis.  

In a November 1996 rating action, the RO increased the 
appellant's rating for his service-connected penile condition 
from zero percent to 10 percent disabling under Diagnostic 
Codes 7818 and 7804.  

In June 1997, the RO received outpatient treatment records 
from the Bakersfield VAMC, from May 1995 to November 1996.  
The records show intermittent treatment for the appellant's 
service-connected penile condition.  According to the 
records, in September 1995, the appellant was treated after 
complaining of abrasive pain on the head of his penis.  The 
appellant gave a history of his penile cancer.  The physical 
examination showed that the appellant's penis was negative 
for any lesions or erythremia.  The assessment was of 
abrasive pain of the penile head.  

In July 1998, a VA fee basis examination was conducted.  At 
that time, the appellant stated that during World War II, he 
developed "jungle rot" in his groin, arm, and penis.  The 
appellant indicated that subsequently, he developed periodic 
infections on the head of his penis which were treated 
intermittently with antibiotics.  He noted that in 1964, he 
was diagnosed with intraepidermal squamous cell cancer, which 
was ultimately resected.  According to the appellant, 
approximately ten years ago, he developed pain in the area 
where the resection was done.  The appellant reported that at 
present, his penis was constantly sore and that the pain 
worsened when his penis rubbed against his clothing, 
especially during ambulation or even driving.  He revealed 
that at night, he had to sleep naked in order to get relief.  
According to the appellant, his physician had informed him 
that he had developed a nerve ending irritation of the penis.  
The appellant denied any dysuria, incontinence of urine, 
and/or urinary tract infection, but he complained of urinary 
frequency every two hours.  

The physical examination showed that there was a bluish 
discoloration of the head of the penis.  There was, on the 
right head, a large, irregular, approximately 0.5 centimeter 
deep, hollowed out scar of the penis which was sore to the 
touch.  There was no erythema or edema present.  The 
testicles were present bilaterally and normal in size, 
without any masses.  Spermatic cord and epididymis were 
within normal limits.  There was no fistula or drainage of 
the penis noted.  The diagnosis was of intradermal squamous 
cell carcinoma of the penis, status post resection.  The 
examiner noted that the appellant had developed sensitivity 
on the resected part of the penis, possibly secondary to 
exposed nerve endings.  The physician stated that the 
appellant was currently retired and worked last at the 
Mosquito Abatement District.  According to the examiner, with 
the appellant's present soreness on movement and ambulation, 
he was currently suited for a sedentary type of job.  He 
indicated that the appellant's activity of daily living was 
not affected and that he had full activity of daily living.


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected penile 
condition has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service-connected 
penile condition has been given a 10 percent disabling rating 
under Diagnostic Codes 7818 and 7804.

Diagnostic Code 7818 provides that new malignant skin growths 
are to be rated as scars, on the basis of disfigurement, 
etc., on the extent of constitutional symptoms and physical 
impairment.  38 C.F.R. § 4.118, Diagnostic Code 7818

Diagnostic Code 7803 provides a 10 percent evaluation for 
scars that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1999).  Under 
Diagnostic Code 7804, a 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  The 10 percent evaluations are the highest 
evaluations available under the above rating codes.  

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
penile condition causes him.  He states that he has chronic 
pain in his penis, and that he has to wrap his penis in gauze 
to keep it from rubbing against his clothes.  The appellant 
reports that because of his penile pain, any kind of activity 
causes him "agony," and that his pain prevented him from 
doing any kind of work.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the instant case, the Board recognizes that the appellant 
has been diagnosed with penile pain.  The Board further 
recognizes that in the appellant's most recent VA 
examination, in July 1998, the physical examination showed 
that there was, on the right head, a large, irregular, 
approximately 0.5 centimeter deep, hollowed out scar of the 
penis which was sore to the touch.  However, the Board notes 
that a 10 percent rating is the highest schedular rating 
provided under Diagnostic Codes 7804 and 7803.  Thus, an 
increased rating cannot be granted under Diagnostic Codes 
7803 and 7804, as the appellant is in receipt of the highest 
schedular evaluation available under those codes.

Additionally, the Board notes that pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extra-schedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  However, the record does not 
reflect periods of hospitalization because of the appellant's 
service-connected penile condition.  Also, there is no 
showing that his service-connected penile condition has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment due 
to loss of working time from exacerbations or illness 
proportionate with the severity of the several grades of 
disability.  The Board recognizes that in the appellant's 
June 1998 VA examination, the physician stated that with the 
appellant's present soreness on movement and ambulation, he 
was currently suited for a sedentary type of job.  However, 
the Board notes that the examiner also reported that the 
appellant was currently retired, and that his activity of 
daily living was not affected.  It was further indicated that 
the appellant had full activity of daily living.  Thus, in 
light of the above, the record does not present an 
exceptional case where the current 10 percent rating is found 
to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired.)  
Therefore, in absence of factors establishing an exceptional 
or unusual disability picture, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for status post intradermal squamous cell 
carcinoma of the penis.  


ORDER

Entitlement to service connection for impotency, as secondary 
to the service-connected disability of status post 
intradermal squamous cell carcinoma of the penis, is denied.  

Entitlement to an increased rating for status post 
intradermal squamous cell carcinoma of the penis, is denied.  









		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


